Case 2:12-cr-00192-MSD-TEM Document 313 Filed 12/04/20 Page 1 of 5 PageID# 3832



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                               Norfolk Division


 UNITED STATES OF AMERICA

 v.                                                Criminal No. 2:12cr192

 AARON ANTHONY LUMPKIN,

             Defendant.

                               MEMORANDUM ORDER

       This matter is before the Court on Defendant Aaron Anthony

 Lumpkin’s motion for compassionate release pursuant to 18 U.S.C.

 § 3582(c)(1)(A)       due   to:   (1)   Defendant’s     elderly    father’s

 deteriorating medical condition; and (2) the COVID-19 pandemic.

 ECF No. 294.        The Government filed several briefs/supplements in

 opposition to release, ECF Nos. 297, 298, 304, 306, and Defendant

 filed     several     amendments/supplements/replies,      with   Defendant

 having obtained leave of court to submit an “amended motion,” ECF

 Nos. 299, 302, 303, 305, 311, 312.       For the reasons set forth below,

 Defendant’s compassionate release motion is DENIED on the merits.

                          A. Administrative Remedies

         Pursuant to 18 U.S.C. § 3582(c)(1)(A), this Court has the

 authority to reduce a term of imprisonment when a federal inmate

 files a motion seeking “compassionate release” after exhausting

 administrative remedies through the Bureau of Prisons (“BOP”).            18
Case 2:12-cr-00192-MSD-TEM Document 313 Filed 12/04/20 Page 2 of 5 PageID# 3833



 U.S.C. § 3582(c)(1)(A) (emphasis added). 1           Here, it is unclear from

 the    record    precisely      when     Defendant      first     submitted    an

 administrative      request    for      compassionate    release,     with    the

 Government contending that Defendant did not submit such a request

 prior to filing his motion in this Court.                However, Defendant’s

 administrative request was submitted to the BOP no later than early

 September of this year as it was denied on September 3, 2020.                 ECF

 No. 298-1.    Subsequently, Defendant obtained leave of court to file

 an “amended motion” seeking compassionate release, with Defendant’s

 amended submission (labeled as a “reply” on the docket) filed                  on

 October 9, 2020.     ECF No. 303.        Because such amended pleading was

 filed in this Court more than thirty days after Defendant filed his

 administrative request, the Court finds that there is no procedural

 obstacle to considering Defendant’s compassionate release motion

 on the merits.

                                   B. Merits

       Defendant’s    motion     and     numerous    supplements    advance    two

 primary      arguments    in     support     of      compassionate     release:

 (1) Defendant’s     ailing     father    needs     around-the-clock   care    and

 Defendant is the only family member available to take care of him;

 and (2) the COVID-19 pandemic’s negative impact on Defendant’s

 health.    As to the first argument, tragically, Defendant recently


 1The First Step Act of 2018 amended such statutory provision to allow inmates
 to directly petition this Court for compassionate release; prior to 2018,
 the BOP had to initiate the motion in this Court.

                                          2
Case 2:12-cr-00192-MSD-TEM Document 313 Filed 12/04/20 Page 3 of 5 PageID# 3834



 informed this Court that his father has passed away.              ECF No. 311.

 Defendant’s well-written letter to the Court acknowledges that

 Defendant has no one but himself to blame for being incarcerated

 while his father’s health was failing, and the Court credits this

 letter,      as   well   as   Defendant’s    other   filings,   as   accurately

 reflecting Defendant’s legitimate efforts to provide care for his

 father.      While the Court has no reason to question Defendant’s

 sincerity, based on the current record, Defendant’s motion seeking

 compassionate release on this basis is DENIED. 2

       As to Defendant’s effort to secure release due to the risk

 posed by COVID-19, Defendant’s motion fails to demonstrate that:

 (1) Defendant faces an elevated risk of severe illness or death

 from COVID-19 due to his age or pre-existing medical condition; or

 (2)   that    Defendant,      having   already   contracted     COVID-19   while

 incarcerated, is currently at a high risk for developing life

 threatening complications from COVID-19.             Defendant’s age (43) does

 not create a materially elevated risk of hospitalization or death


 2 The Court notes, for Defendant’s benefit, that even if his father had not
 passed away, the Court would have denied Defendant’s motion on this basis
 because: (1) as argued by the Government, an ailing elderly parent’s need
 for care generally does not present the same “extraordinary” circumstance as
 a dependent child or incapacitated spouse; and (2) the record fails to
 include evidence demonstrating that Defendant’s father lacked the ability to
 obtain adequate daily care (whether through private or public support) and/or
 lacked the ability to obtain care from some other family member, such as
 Defendant’s adult child. The Court does not suggest that it lacks authority
 to grant compassionate release on this basis, cf. United States v. McCoy,
 No. 20-6821, 2020 WL 7050097 (4th Cir. Dec. 2, 2020), nor that the need to
 care for an ailing parent can never be a valid basis for compassionate
 release, noting instead only that, on this record, the Court would not have
 granted Defendant’s motion.

                                          3
Case 2:12-cr-00192-MSD-TEM Document 313 Filed 12/04/20 Page 4 of 5 PageID# 3835



 due to COVID-19, see https://www.cdc.gov/coronavirus/2019-ncov/

 need-extra-precautions/older-adults.html              (last      visited   Dec.    4,

 2020), and Defendant has failed to demonstrate that he suffers from

 any underlying chronic medical conditions recognized by the CDC as

 increasing     the   risk   of     life-threatening         complications,        see

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 people-with-medical-conditions.html (last visited Dec. 4, 2020).

 The   Court    credits    Defendant’s         representations      regarding      the

 legitimacy of his current need for ongoing medical care, which as

 Defendant     claims,    appears    to       stem   from   his    prior    COVID-19

 diagnosis.    However, the fact that Defendant is currently suffering

 from lingering effects of COVID-19, including persistent headaches,

 does not rise to the level of an “extraordinary and compelling”

 reason justifying compassionate release. 3                 Cf. United States v.

 White, -- F.     Supp.    3d --, No. 2:07cr150, 2020 WL 1906845, at *1

 n.2 (E.D. Va. Apr. 17, 2020) (noting that “in the context of the

 COVID-19 outbreak, courts have found extraordinary and compelling

 reasons for compassionate release when an inmate shows both a

 particularized susceptibility to the disease and a particularized

 risk of contracting the disease at his prison facility” (emphasis




 3 To the extent that Defendant seeks to challenge his conditions of
 confinement, and/or the adequacy of his access to adequate medical care,
 such challenges must generally be pursued administratively prior to being
 pursued in federal court, and they must be filed with the district court in
 the place of Defendant’s confinement, not with the sentencing court.

                                          4
Case 2:12-cr-00192-MSD-TEM Document 313 Filed 12/04/20 Page 5 of 5 PageID# 3836



 added) (quoting United States v. Feiling, 453 F. Supp. 3d 832, 841

 (E.D. Va. 2020))).

       Defendant      is    commended      for      his    participation     in    various

 courses     during    his    period       of       incarceration,     and   the     Court

 encourages    him to       continue    working           toward   his rehabilitation.

 However, Defendant’s rehabilitation and limited criminal history

 do   not    amount    to    an    “extraordinary            and   compelling”      reason

 justifying release.         Cf. Poulios v. United States, No. 2:09cr109,

 2020 WL 1922775, at *2 (E.D. Va. Apr. 21, 2020) (“[P]etitioner’s

 rehabilitation standing alone does not provide sufficient grounds

 to warrant a sentence modification.” (citing 28 U.S.C. § 994(t))). 4

       For   the   reasons        stated    above,         Defendant’s   compassionate

 release motion is DENIED.           ECF No. 294.            The Clerk is DIRECTED to

 forward a copy of this Order to Defendant and to counsel for the

 Government.

       IT IS SO ORDERED.



                                                            /s/
                                                      Mark S. Davis
                                            CHIEF UNITED STATES DISTRICT JUDGE
 Norfolk, Virginia
            4
 December ____, 2020



 4 The Court has considered Defendant’s arguments regarding the equity of the
 length of his sentence, to include the fact that Defendant had a very limited
 criminal record prior to his drug trafficking offense. However, not only
 was Defendant’s federal offense very serious, but his failure to accept
 responsibility for his involvement in the methamphetamine conspiracy,
 coupled with his obstruction of justice, had a notable impact on the advisory
 Guideline range and sentence in this case.

                                                5
